Citation Nr: 1009255	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  09-12 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) from February 1, 2008 to December 22, 
2008.

2.  Whether the reduction from 100 percent to 0 percent for 
service-connected metastatic cancer of the spine at C5, T1 
and T12 was proper.

3.  Entitlement to an effective date earlier than March 12, 
2004, for the grant of service connection for non-small cell 
lung carcinoma, post right upper lobectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from February 1959 to 
April 1979, including service in the Republic of Vietnam from 
September 1966 to September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in November 
2007 and March 2008 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas.

The Veteran and his spouse appeared and testified at a Travel 
Board hearing held at the RO before the undersigned Veterans 
Law Judge in November 2009.  A transcript of that hearing is 
associated with the claims file.

In January 2010, the Board received a statement directly from 
the Veteran in which he states his cancer has spread to his 
spine and he is taking treatment for this.  The Board finds 
that his statement raises a claim for an increased disability 
rating for his service-connected metastatic cancer of the 
spine at C5, T1 and T12.  As this issued has been raised 
directly to the Board, it has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran 
was able to obtain and follow a substantially gainful 
occupation from February 1, 2008, to December 22, 2008.

2.  The RO complied with 38 C.F.R. § 3.105 in executing the 
reduction of the disability rating for service-connected 
metastatic cancer of the spine at C5, T1 and T12; however, 
residuals of this disability are productive of pain on motion 
and tenderness to the cervical sacrospinalis without abnormal 
gait or spinal contour and limitation of motion of the 
thoracolumbar spine no less than 75 degrees with pain on 
motion and tenderness to the thoracic sacrospinalis without 
abnormal gait or spinal contour.

3.  The Veteran did not final a Notice of Disagreement within 
one year of the June 2004 rating decision that granted 
service connection for non-small cell lung carcinoma, post 
right upper lobectomy, and established an effecti date of 
March 12, 2004.


CONCLUSIONS OF LAW

1.  The criteria for a TDIU rating were met from February 1, 
2008, to December 22, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 4.16 (2009).

2.  The reduction in the rating for metastatic cancer of the 
spine at C5, T1 and T12 was proper.  38 U.S.C.A. § 1155, 5112 
(West 2002); 38 C.F.R. §§ 3.105(e), 3.344 (2009).

3.  The criteria for a disability rating of 10 percent for 
residuals of metastatic cancer of the cervical spine are met 
effective February 1, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Codes 5235 through 5243 (2009).

4.  The criteria for a disability rating of 10 percent for 
residuals of metastatic cancer of the thoracic spine are met 
effective February 1, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Codes 5235 through 5243 (2009).

5.  There is no legal entitlement to an effective date 
earlier than March 12, 2004, for the grant of service 
connection for non-small cell lung carcinoma, post right 
upper lobectomy.  38 U.S.C.A. § 5110(a), 5307 (West 2002);  
38 C.F.R. § 3.156(c), 3.157, 3.159, 3.400(b)(2)(i) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Initially, the Board notes that part of this appeal stems 
from disagreement with a 38 C.F.R. § 3.105(e) reduction and 
is not based on a claim or application for benefits.  The 
regulations pertaining to the reduction of evaluations for 
compensation contain their own notification and due process 
requirements, which will be discussed in greater detail 
below.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the 
Board concludes that VA's duties to notify and assist do not 
apply to the appeal on the appropriateness of the reduction.

As for the Veteran's claim for an earlier effective date for 
the grant of service connection for non-small cell lung 
carcinoma, post right upper lobectomy, as discussed in 
further detail below, there is no legal entitlement to an 
earlier effective date.  Accordingly, no further notification 
and/or assistance is required.  VAOPGCPREC 5-2004 (June 23, 
2004).  

Finally, with regard to the Veteran's claim for a TDIU, in 
this decision, the Board grants the Veteran's claim, which 
represents a complete grant of the benefit sought on appeal.  
Thus, no discussion of VA's duty to notify and assist is 
necessary.

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claims.

The Board notes that the Veteran, through his local 
representative, submitted additional evidence directly to it 
in December 2008.  Thus, this additional evidence has not 
previously been considered by the RO.  With respect to the 
effect of the submission of evidence to the Board not 
previously considered by the RO, the Board consults 38 C.F.R. 
§ 20.1304 (c).  Any pertinent evidence submitted by the 
veteran or his representative before the Board but not 
considered by the agency of original jurisdiction (AOJ) must 
be referred to the AOJ for review unless the veteran or his 
representative waives, in writing, such right to AOJ review 
or the Board determines that the benefit(s) to which the 
evidence relates may be fully allowed on appeal without such 
referral.  Id.  In the present case, a waiver of AOJ 
consideration was provided otthe Board in January 2010 by the 
Veteran's representative.


The duty to assist on the claim for a TDIU also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The Board notes that the Veteran was not afforded a 
VA examination on this claim; however, as the Board is 
granting the claim, there is no prejudice to the Veteran.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Entitlement to a TDIU from February 1, 2008 to December 
22, 2008

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient  
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  

During the relevant time period, the Veteran was service-
connected for multiple disabilities including non-small cell 
lung carcinoma, post upper right lobectomy, evaluated as 60 
percent disabling; amputation of the left little finger at 
the proximal interphalangeal joint evaluated as 10 percent 
disabling; residual tender scar at left little finger 
amputation site evaluated as 10 percent disabling; and 
metastatic cancer of the spine at C5, T1 and T12 evaluated as 
nondisabling.  His combined rating as of February 1, 2008, 
was 70 percent.  Thus, as of February 1, 2008, he met the 
minimum schedular requirements for a TDIU under 38 C.F.R. § 
4.16(a).  The Board notes that, pursuant to a January 2009 
rating decision, the evaluation for non-small cell lung 
carcinoma, post upper right lobectomy, was increased to 100 
percent effective as of December 22, 2008.  Hence, the 
applicable appeals period under consideration is from 
February 1, 2008, to December 22, 2008.  

However, the evidence must still show that the Veteran was 
unable to pursue a substantially gainful occupation due to 
his service-connected disability.  For a veteran to prevail 
on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  See Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

After considering all the evidence, the Board finds the 
evidence, at a minimum, gives rise to a reasonable doubt as 
to whether the Veteran was unable to obtain or follow a 
substantially gainful occupation during the relevant time 
period.  38 C.F.R. § 3.102.  The Veteran contends that he is 
unable to work because his service-connected lung cancer and 
treatment therefor, including chemotherapy and removal of 
part of his lung, have left him with lack of stamina 
(fatigue) and shortness of breath.  (See VA Form 9 dated in 
February 2009; testimony from November 2009 hearing.)  

The medical evidence shows the Veteran underwent a right 
upper lobectomy in December 2003.  A diagnosis of non-small 
cell lung carcinoma was confirmed by pathology.  The medical 
evidence of record, however, also shows the Veteran is 
diagnosed to have chronic obstructive pulmonary disorder 
(COPD) due to a long history of smoking.  A November 2004 VA 
examination report indicates the Veteran has COPD with 
chronic hypoxia secondary to tobacco abuse and side effects 
of Taxol administration for treatment of non-small cell 
adenocarcinoma of the lung including fatigue, hypotension, 
peripheral neuropathy and muscle cramping.  The examiner 
noted that the Veteran's fatigue was also likely increased 
from hypoxia and cardiomyopathy (due to cocaine abuse).  The 
Board notes that, at the time of this examination, the 
Veteran was continuing treatment for his lung cancer.  
Similar findings are seen in an April 2006 VA respiratory 
examination report, except that it is noted the Veteran's 
last chemotherapy treatment was in October 2005.

In May 2008, the Veteran submitted a statement from one of 
his private treating physicians in support of his claim.  In 
this statement, the physician indicated that the Veteran has 
multiple problems including nonsmall cell lung cancer, COPD, 
and cardiomyopathy.  He stated that, because of the Veteran's 
continued shortness of breath with activities, he feels that 
the Veteran is disabled from the standpoint of any work 
activities.  This same physician submitted a second letter in 
May 2009 basically reiterating his previous opinion as to the 
Veteran's employability.

In support of his claim, the Veteran also submitted a May 
2008 letter he received from VA's Vocation Rehabilitation and 
Employment Division.  This letter indicated that the Veteran 
applied for VA Vocational Rehabilitation services.  The 
signor noted that, during a telephone conversation with the 
Veteran, his situation was discussed, and he indicated that 
due to his many health issues, employment is not a realistic 
option for him.  The signor stated that, although the Veteran 
was entitled to pursue his application, there was some doubt 
whether he would be found medically feasible to achieve a 
vocational goal.  The outcome of this conversation was that 
the Veteran would not pursue his application for VA 
Vocational Rehabilitation benefits.

The medical evidence is insufficient to determine whether the 
Veteran's shortness of breath is related to his service-
connected lung cancer or to some nonservice-connected 
disability such as COPD or cardiomyopathy.  Thus the Board 
finds that the Veteran's shortness of breath cannot be 
reasonably disassociated with his service-connected non-small 
cell lung carcinoma, post right upper lobectomy.  
Furthermore, the Veteran's fatigue has clearly been 
associated with his service-connected lung cancer and 
treatment thereof although it may be exacerbated by his 
nonservice-connected disabilities.  Thus, the benefit of the 
doubt is resolved in favor of the Veteran, and the Board 
finds that the Veteran is unable to obtain or follow a 
substantially gainful occupation due to fatigue and shortness 
of breath resulting from his service-connected lung cancer 
and residuals of treatment thereof.  Consequently, the 
Veteran's claim for a TDIU for the period of February 1, 
2008, through December 22, 2008, is granted.

III.  Propriety of the Reduction from 100 Percent to 0 
Percent for 
Metastatic Cancer of the Spine at C5, T1 and T12

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  

Unless otherwise provided, if additional evidence is not 
received within that period, final rating action will be 
taken, and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.  38 C.F.R. § 3.105(e); see also 38 
U.S.C.A. § 5112(b)(6). 

In August 2007, the RO notified the Veteran that it proposed 
to reduce the 100 percent evaluation assigned for his 
metastatic cancer of the spine at C5, T1 and T12 to 0 
percent, and provided the Veteran 60 days to submit 
additional evidence or to request a hearing.  In response, 
the Veteran merely submitted additional medical evidence in 
September 2007.  He did not request a hearing on the 
reduction at that time.  By rating action issued in November 
2007, the RO notified the Veteran that it was reducing his 
disability rating from 100 percent to 0 percent based upon 
the evidence of record.  The reduction was to be effective 
February 1, 2008.  Thus, the Veteran was properly notified of 
the reduction.  

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections.  See 38 C.F.R. § 3.344.  
That section provides that rating agencies will handle cases 
affected by change of medical findings or diagnosis, so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension. However, the 
provisions of 38 C.F.R. § 3.344(c) specify that these 
considerations are required for ratings which have continued 
for long periods at the same level (five years or more), and 
that they do not apply to disabilities which have not become 
stabilized and are likely to improve.  Service connection for 
metastatic cancer of the spine at C5, T1 and T12 was granted 
and evaluated as 100 percent disabling effective June 28, 
2005.  The RO proposed reducing that evaluation in November 
2007.  The 100 percent evaluation had, therefore, not been in 
effect for a period of more than five years, and the 
provisions of 38 C.F.R. § 3.344 are not applicable in this 
instance.

In July 2008, the Veteran submitted a Notice of Disagreement 
as to the propriety of the reduction to 0 percent claiming 
that there are residuals to this condition that should be 
rated.  In his VA Form 9, the Veteran argued that he should 
be assigned a 10 percent evaluation for residuals of his 
metastatic cancer of the spine at C5, T1 and T12 based on the 
July 2007 VA examination findings showing painful motion of 
the spine during rotation of the neck.  He presented similar 
arguments at the Travel Board hearing held in November 2009.

The Board finds that the evidence, at a minimum, gives rise 
to a reasonable doubt  on the question of whether the Veteran 
has residuals related to metastatic cancer of the spine at 
C5, T1 and T12.  38 C.F.R. § 3.102.  

The Board notes that the medical evidence is in controversy 
whether the Veteran actually has metastatic cancer to his 
spine.  There are magnetic resonance imaging (MRI) studies 
that show lesions on the Veteran's spine at C5, T1 and T12; 
however, other diagnostic imaging tests have not demonstrated 
such abnormalities.  The Veteran's treating physicians having 
submitted statements, however, saying that he is being 
followed for suspicion for metastatic cancer of the spine.  
The Board notes that private treatment records from December 
2008 show a recurrence of the Veteran's lung cancer with 
metastasis to the mediastinum and the surrounding lymph 
nodes; however, this is a separate issue from the service-
connected metastasis to the spine, and the Veteran has been 
awarded an increase to 100 percent for recurrence of his non-
small cell lung carcinoma.  See rating decision issued in 
January 2009.  

Although the Veteran has been closely followed regarding the 
suspicion of metastasized cancer to the spine, the medical 
records make it clear that he has not received any treatment 
directly therefor.  For example, an August 2006 statement 
from one of the Veteran's treating physicians indicates that 
evidence of an "obvious recurrence has not been found" and 
chemotherapy had been discontinued; however, they continue to 
monitor the Veteran every two months for concern over spinal 
metastasis due to his cluster headaches and cervical 
myelopathy with disk protrusion.  Thus, the Board finds that 
the evidence is at least in equipoise that the Veteran has 
residuals of metastasized cancer of the spine.  The issue 
before it, therefore, is whether these residuals are 
compensable.  The Board finds that they are.

The Veteran underwent a VA spine examination in December 
2006.  The Veteran complained of fatigue, decreased motion, 
stiffness, weakness and pain in the cervical and thoracic 
spines.  The pain was mild lasting minutes approximately one 
to six days a week.  He also reported weekly severe flare-
ups.  Physical examination demonstrated there was painful 
motion and tenderness (but no weakness) of the cervical 
sacrospinalis and painful motion and tenderness (but no 
weakness, spasm, atrophy or guarding) of the thoracic 
sacrospinalis.  Spinal contour and gait were normal.  Motor 
exam demonstrated 5/5 muscle strength in all extremities.  
Sensory exam showed normal sensation to vibration, pain and 
light touch in all extremities.  

Range of motion of the cervical spine was measured as having 
45 degrees of flexion without pain on motion; 27 degrees of 
extension with pain on motion starting at 27 degrees; 35 
degrees of right lateral flexion with pain on motion starting 
at 35 degrees; and 30 degrees of left lateral flexion with 
pain on motion starting at 30 degrees.  There was no 
additional loss of motion on repetitive use.  

Range of motion of the thoracolumbar spine was measured as 
having 75 degrees of flexion with pain on motion starting at 
75 degrees; 23 degrees of extension with pain on motion 
starting at 23 degrees; 30 degrees of right and left lateral 
flexion without pain on motion; and 30 degrees on right and 
left lateral rotation without pain on motion.  There was no 
additional loss of motion on repetitive use.  

A compensable rating requires a showing of forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine.  

Based on these examination findings, the Board finds that a 
10 percent disability rating is warranted for residuals of 
metastasized cancer to the cervical spine.  Although the 
Veteran's range of motion of his cervical spine does not 
meet the specific criteria, there were objective signs of 
pain on motion and tenderness to the cervical sacrospinalis 
without abnormal spinal contour.  However, the Board finds 
that a higher disability rating is not warranted as the 
medical evidence fails to show the Veteran's residuals of 
metastasized cancer to the cervical spine is productive of 
limitation of forward flexion of the cervical spine of 30 
degrees or less or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  

The Board also finds that a separate 10 percent disability 
rating is warranted for the Veteran's residuals of 
metastasized cancer to the thoracic spine.  The VA 
examination showed that the Veteran had limited flexion to 75 
degrees of the thoracolumbar spine.  This clearly meets the 
criteria for a 10 percent disability rating.  A higher 
rating, however, is not warranted as the evidence fails to 
establish that the Veteran's residuals of metastasized cancer 
to the thoracic spine is productive of limitation of forward 
flexion of the thoracolumbar spine of 60 degrees or less, 
combined range of motion of the thoracolumbar spine of 120 
degrees or less, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  

For the foregoing reasons, the Veteran's claim is granted and 
a 10 percent disability rating is assigned for residuals of 
metastasized cancer to the cervical spine and a 10 percent 
disability rating is assigned for residuals of metastasized 
cancer to the thoracic spine.

IV.  Earlier Effective Date for Grant of Service Connection 
for 
Non-Small Cell Lung Carcinoma, Post Right Upper Lobectomy

Service connection for non-small cell lung carcinoma, post 
right upper lobectomy, was granted in a rating decision 
issued in June 2004.  Service connection was effective March 
12, 2004, the date VA treatment records first showed 
treatment for non-small cell lung carcinoma.  Rating actions 
are final and binding based on evidence on file at the time 
the veteran is notified of the decision and may not be 
revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a Notice of Disagreement with 
the decision.  The decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c).  The Board finds that the Veteran did not 
file a Notice of Disagreement within one year of the June 
2004 rating decision that granted service connection for non-
small cell lung carcinoma, post right upper lobectomy, and 
established an effective date of March 12, 2004.  Thus, the 
Veteran's claim must be denied.

The Veteran argues that he was told that he could get an 
earlier effective date by submitting evidence establishing a 
diagnosis of non-small cell lung carcinoma prior to March 12, 
2004.  Alternatively, through his representative, the Veteran 
argues that a statement submitted in September 2005 should be 
taken as a Notice of Disagreement.

Regardless of the Veteran's arguments, the Court of Appeals 
for Veterans Claims (Court) has made it clear that there can 
be no freestanding claims for earlier effective dates absent 
a claim of clear and unmistakable error.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006); Leonard v. Nicholson, 405 
F.3d 1333 (Fed. Cir. 2005).  The Board notes that the Veteran 
filed a statement in June 2004 in which he asks for 
consideration of an earlier effective date due to the fact 
that his diagnosis dated back to August of 2003.  The RO 
accepted this statement as a freestanding claim for an 
earlier effective date.  The Board agrees that this statement 
cannot be construed as a Notice of Disagreement as to the 
assignment of the effective date in the June 2004 rating 
decision as it fails to express disagreement  with that 
decision and a desire for appellate review.  38 C.F.R. § 
20.201.  There is no other correspondence from the Veteran 
within one year of the June 2004 rating decision that could 
be construed as a Notice of Disagreement.  Thus, the June 
2004 rating decision is final.  See 38 U.S.C.A. § 7105.

Thus, in order for the Veteran to attack the effective date 
of the grant of service connection for non-small cell lung 
carcinoma, he must collaterally attack it by alleging clear 
and unmistakable error in the June 2004 rating decision's 
assignment of March 12, 2004, as the effective date.  He has 
not done this.  Rather he relies upon a statement in that 
rating decision in which the RO stated that entitlement to an 
earlier effective date would be considered if the Veteran 
furnished evidence of the date that lung cancer was first 
diagnosed and of all treatment since that date.  
Unfortunately, that statement is legally inaccurate.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400.  

Thus, the effective date in the present case can only be 
based upon the date it was first ascertainable that the 
Veteran had a service-connected disability at the time of the 
June 2004 rating decision.  The RO's statement regarding 
providing an earlier effective date was based upon a 
misapplication of the regulations applying to informal claims 
(38 C.F.R. §§ 3.155 and 3.157) and the applicability of 
medical evidence to constitute an informal claim for service 
connection.  Rather, medical evidence alone is not sufficient 
to constitute an informal claim of service connection under 
38 C.F.R. § 3.155.  See MacPhee v. Nicholson, 459 F.3d 1353 
(Fed. Cir. 2006); see also Brannon v. West, 12 Vet. App. 32 
(1998).  Thus, legally, the effective date cannot be taken 
back beyond March 12, 2004.

Generally, faulty advice on the part of VA employees cannot 
serve as a basis for an earlier effective date because VA is 
not bound to grant benefits due to such an administrative 
error.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995); 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (statute 
specifically provides that effective date of DIC benefits 
award is date of application, and earlier effective date is 
not allowable under equitable estoppel because payment of 
government benefits must be authorized by statute) (citing 
OPM v. Richmond, 496 U.S. 414, 424, 110 S.Ct. 2465, 2471, 110 
L.Ed.2d 387 (1990)); see also Lozano v. Derwinski, 1 Vet. 
App. 184, 186 (1991).  Thus, an earlier effective date cannot 
be based upon the faulty advice the Veteran received from the 
RO 

The Board is sympathetic to the Veteran and the fact that he 
was incorrectly advised that he could obtain an earlier 
effective date.  The law, however, prohibits the Veteran from 
an effective date prior to March 12, 2004, and the Board is 
bound by the laws and regulations applicable to the benefit 
sought.  See 38 C.F.R. § 19.5.   

As the Veteran failed to file a timely Notice of Disagreement 
with the June 2004 rating as to the assigned effective date, 
and he has not alleged clear and unmistakable error in the 
assignment of March 12, 2004, as the effective date for 
service connection for non-small cell lung carcinoma, post 
right upper lobectomy, there is no legal right to the benefit 
sought by the Veteran.  Consequently, his claim for an 
earlier effective date must be denied.

















(Continued on next page)


ORDER

The reduction from 100 percent for service-connected 
metastasized cancer to the spine at C5, T1 and T12 was 
appropriate, and the appeal to restore the 100 percent rating 
is denied.

Entitlement to a disability rating of 10 percent, but no 
higher, for residuals of metastasized cancer to the cervical 
spine is granted effective February 1, 2008, subject to 
controlling regulations governing the payment of monetary 
benefits.

Entitlement to a disability rating of 10 percent, but no 
higher, for residuals of metastasized cancer to the thoracic 
spine is granted effective February 1, 2008, subject to 
controlling regulations governing the payment of monetary 
benefits.

Entitlement to an effective date earlier than March 12, 2004, 
for the grant of service connection for non-small cell lung 
carcinoma, post right upper lobectomy, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


